DETAILED ACTION
This non-final office action is responsive to applicant’s amendment filed on 12/08/2021 for application 16/012,356.
Claim status is currently pending for claims 1-20; amended claims are 6, 9, 12, 14, 16 and 18; claims 1, 6 and 16 are independent. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 
Response to Arguments
Examiner thanks applicant for response filed 12/08/2021 which has been fully considered.
Regarding claim interpretation under 35 U.S.C. 112(f), examiner respectfully but firmly maintains that functional language is not invoked. The applicant’s desire to have claim language interpreted under 35 U.S.C. 112(f) is noted. However, the claim language must stand on its own and is subject to the three-prong analysis for determination of any potential functional language. Analysis of the three-prong determination is provided below. This issue is non-negotiable, examiner recommends claim 1 be drafted to reflect commensurate language of independent claims 6 and/or 16.
Applicant alleges that claim 1 invokes 35 U.S.C. 112(f) by using functional language comprising “step for asynchronously training”. However, examiner respectfully disagrees. Particularly, the limitation fails prong three of the analysis for functional language. Prong three details (C) the term ‘means’ or ‘step’ or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. As set forth by MPEP
2181(I)(A): In general terms, the ‘underlying function’ of a method claim element corresponds to what the element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished.

	In this case, the recited function is “for asynchronously training the global machine learning model”. Acts modifying the function are “by iteratively sending the global parameters to the plurality of client devices, receiving modified parameter indicators, and updating the global parameters” which is sufficient structure, material, or acts for performing the claimed function. Once again, the sufficient structure, material, or acts for performing the claimed function specifically corresponds to language of “by iteratively sending the global parameters to the plurality of client devices, receiving modified parameter indicators, and updating the global parameters”. For at least this reason, the claim language fails prong three.
	The specification discloses the training function as including acts of sending parameters to client devices, receiving from them modified parameter indicators and updating the global parameters. While the specification may go into more detail, the limitation recites the acts for performing the recited function of asynchronous training, see [0055-56], [0059]. Additionally [0166] describes step for using open-ended language “can comprise” which does not impart a specific definition in ascertaining scope. Accordingly, functional language under 35 USC 112(f) is not invoked and examiner applies the standard of broadest reasonable interpretation.
Regarding the rejection over prior arts, applicant’s arguments point to functional language and/or limitations which are not recited in all independent claims. For example, anticipation over Miao cannot be overcome based on traversed language not part of claim 1 such as “weights for the modified parameter indicators based on a number of training samples corresponding to particular client devices from the subset of client devices” and generating “adjusted global parameters for the global machine learning model based on the modified parameter indicators and the weights for the modified parameter indicators” [Remarks P.15-17 at I., III.]. It is improper to import limitations from the specification into the claim, see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
With regard to amendment of at least independent claims 6 and 16 over the identified new claims limitations, updated search and consideration is given and arts are identified to teach the specific limitations. In particular, limitation recites weights being “based on a number of training samples”. This language may be considered with respect to batch size. Miao does not teach batch size. The discussion of Zhang is sufficient for updated consideration where language is more precisely conveyed by the newly identified arts to meet the limitation in the form as presently amended. A detailed rejection follows.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is 
Claim 1: “performing a step for asynchronously training… by iteratively sending the global parameters to the plurality of client devices, receiving modified parameter indicators, and updating the global parameters”
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f), it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
		Claim 1 limitation of performing… “step” 
Passes prong one, proceed to prong two.
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
Claim 1 limitation of performing… “step for asynchronously training” 
Passes prong two, proceed to prong three.
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim 1 limitation of performing… “step for asynchronously training… by iteratively sending the global parameters to the plurality of client devices, receiving modified parameter indicators, and updating the global parameters.”
Fails prong three, stop - the language does not invoke 35 U.S.C. 112(f).
All three prongs must be satisfied to invoke 35 U.S.C. 112(f).
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). However, the presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. In this case, the rebuttal is by sufficient acts to perform the recited function through the claim language corresponding to “by iteratively sending the global parameters to the plurality of client devices, receiving modified parameter indicators, and updating the global parameters”. Accordingly, claim limitations in this application do not invoke functional language under 35 U.S.C. 112(f) and are therefore interpreted under the standard of broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by: 
Miao et al., US PG Pub No 20170091651A1, hereinafter Miao.
With respect to claim 1, Miao teaches: 
A computer-implemented method for asynchronously training machine-learning models across client devices utilizing client data while preserving client data privacy {Miao [0030] “asynchronous distributed machine learning performed by the system of Fig 1” comprises [0034-36] “asynchronous ADMM” which a technique for model training further described [0022] describes training between server and clients to include devices, and [0026] describes the models as personalized}, comprising: 
generating global parameters for a global machine learning model stored at a server device; {Miao [34-38] “generate global versions of statistical model… In asynchronous ADMM, server 102 may use the following update rules” rules being equations detailing parameters comprised by the model, e.g. [0031,39-42] “updated variables… optimization parameter ρ… regularization parameter γ”. Figs 1-2, 5}
identifying a plurality of client devices comprising local machine learning models that represent local versions of the global machine learning model; and {Miao further details [0025-26] “local versions of statistical model 108 are produced on the clients to personalize statistical model 108 to users of the clients. More specifically, the clients may obtain a global version of statistical model 108 from server” wherein [0068] “the server may merge a number of local versions of the statistical model”, [0092]. Further, identifying may be described with respect to personalization employs identifiers for version and update, see [0036] Figs 1-2}
performing a step for asynchronously training the global machine learning model by iteratively sending the global parameters to the plurality of client devices, receiving modified parameter indicators, and updating the global parameters. {Miao [0025] “statistical model 108 may be iteratively trained through bidirectional transmission of data from server 102 to the clients” such that [0036] “During asynchronous ADMM, server 102 may track merging of the updates 114-116 into statistical model 108 using version identifiers” wherein identifiers correspond to indicators in comparing Miao Fig 1 to the instant specification Fig 3B. Further, claimed send/receive is bidirectional/alternating communication for model (with corresponding parameter) updates [0025], Fig 5-506 “Transmit update containing difference between local version and first global version”. See [0034-42], Fig 2}

With respect to claim 3, Miao teaches the computer-implemented method of claim 1, wherein:
	generating the global parameters for the global machine learning model comprises generating weights for a global regression model stored at the server device; and identifying the plurality of client devices comprises identifying client devices comprising local regression models associated with the global regression model. {Miao [0021] “statistical model 108 may be a regression model” where [0059] “weight may be provided as additional training” so as to [0070] “use a set of weights associated with the first subset of clients to merge the first set of updates into second global version, so that some updates contribute more to the second global version than other updates”. Further, Miao is replete with model versioning identifiers over a subset of clients, Figs 1, 4}

With respect to claim 5, Miao teaches the computer-implemented method of claim 1, wherein
	the modified parameter indicators comprise parameter update differentials that each represent a difference between a locally modified parameter generated by a client device and a global parameter generated by the server device. {Miao Fig 5:506 “update containing difference between local version and first global version” version being of model per [0040]. [0076] “update containing a difference… update based on the equations discussed above with respect to asynchronous ADMM” as in [0034-42]}

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of 
Huo et al., US PG Pub No 20170147920A1, hereinafter Huo.
With respect to claim 2, Miao teaches the computer-implemented method of claim 1, wherein:
generating the global parameters for the global machine learning model comprises generating global-neural-network parameters for layers of a global neural network stored at the server device; and identifying the plurality of client devices comprises identifying client devices comprising local neural networks associated with the global neural network. {Miao discloses that the statistical model may comprise “neural network”, see [0021]. Such model class generates its respective parameters per [0038-42]. Further, Miao is replete with model versioning identifiers over a subset of clients, Figs 1, 4}
	However, Miao does not disclose “layers of a global neural network”. 
Huo teaches layers of neural network, [0016] “ADMM algorithm 112 to train a classifier in the form of deep neural networks… include an input layer 116(1) and an output layer 116(N), as well as multiple hidden layers… nine layers” for image classification, illustrated Fig 1:114. See also [0028]
Huo, with title including ADMM, is directed to machine learning model optimization over global and local models thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail the neural network of Miao as layered according to Huo for the motivation of performing image classification as multiple hidden layers are employed to label images (Huo [0019], [0031]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of 
Kim et al., “Federated Tensor Factorization for Computational Phenotyping”, hereinafter Kim.
With respect to claim 4, Miao teaches the computer-implemented method of claim 1, wherein
	the modified parameter indicators are generated by a subset of client devices of the plurality of client devices and {Miao [0088-89] “obtain, from a first subset of the client computer systems, a first set of updates… update containing a difference between the local version and the first global version”}
Miao further discloses transmitting only a “portion” of versions, and merging subsequent updates “without” preceding updates [0072-73].
However, Miao does not recite “do not disclose client training data”. 
Kim teaches: 
the modified parameter indicators do not disclose client training data from the subset of client devices. {Kim teaches ADMM with federated learning for privacy, [Abstract, Alg.1]. Element-wise computation is employed over patient/hospital data for privacy in a distributed learning framework, [P.891 Sect4.5 ¶1], [P.889 ¶1] Eq (2). Fig 1 illustrates bidirectional communication between server and client/hospital which sends only select parameters such as Ak(n),Hk(n). Local and global parameters/ variables are modeled by optimization detailed per [P.890-91 Sect4.3] noting “Update the local factor matrices… Update the global factor matrices… adjust the gap between local and global factor matrices”}
Kim is directed to machine learning model optimization over local and global models thus being analogous. Both Kim and Miao describe modified ADMM techniques. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the federated ADMM of Kim with the asynchronous ADMM of Miao for the motivation of preserving privacy in a distributed learning environment (Kim [P.889 ¶3-5]).

Claims 6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of 
Geyer et al., “Differentially Private Federated Learning: A Client Level Perspective” hereinafter Geyer, arXiv: 1712.07557v2.
With respect to claim 6, the rejection of claim 1 is incorporated. Miao teaches:  
	A system for asynchronously training machine learning models across client devices while preserving client data privacy {Miao [0020] “method, apparatus, and system for performing asynchronous distributed machine learning. As shown in Fig 1, a system for performing the asynchronous distributed machine learning” comprises [0034-36] “asynchronous ADMM” which a technique for model training further described [0022] details training between server and clients to include phones or other devices, and [0026] describes the models as personalized, replete} comprising: 
at least one processor; and {Miao [0086] “Fig. 7 shows a computer system… includes a processor 702, memory 704” etc.}
at least one non-transitory computer memory comprising a global machine learning model and instructions that, when executed by at least one processor {Miao [0018] “computer system reads and executes the code and/or data stored on the computer-readable storage medium, the computer system performs the methods” comprising global machine learning model per Abstract, Fig 5}, cause the system to: 
send global parameters for the global machine learning model to a plurality of client devices, the plurality of client devices comprising local machine learning models that represent local versions of the global machine learning model; {Miao Figs 1-2 illustrates bidirectional transmission of updates for global/local model over a plurality of local clients where clients execute on a variety of devices per [0046], [0054]. Model updates comprise parameters noted at [0031,38-42] and throughout the update equations e.g., [0034-38]. Versioning of local/global is replete as is noted per Title, Fig 1, [0025-26]}
receive modified parameter indicators from a subset of client devices of the plurality of client devices, wherein the subset of client devices utilize the local machine learning models, the global parameters, and client training data on the subset of client devices to generate the modified parameter indicators; {Miao Fig 2 again noting bidirectional communication. Subsets are detailed [0022] “clients may generate updates 114-116 to statistical model 108 in a distributed fashion on different subsets of training data” e.g., [0088-89] “obtain, from a first subset of the client computer systems, a first set of updates to the first global version. The server may then merge the first set of updates into a second global version of the statistical model. Finally, the server may transmit the second global version to the client computer systems asynchronously… transmit an update containing a difference between the local version and the first global version”}
in response to receiving the modified parameter indicators from the subset of client devices, generate adjusted global parameters for the global machine learning model based on the modified parameter indicators and the weights for the modified parameter indicators; and {Miao per [0083, 85] “At the end of the first session, the client transmits an update containing a difference between the first personalized version and the first global version to the server (operation 610). The update may then be used by the server to produce a second global version of the statistical model… feedback at the client may thus be used to adapt the statistical model to the user’s behavior and generate subsequent global versions of the statistical model” model comprising its parameters and version identifiers over model-training sessions, [0034-38, 77]. This may include weights per [0070] “the server may use a set of weights associated with the first subset of clients to merge the first set of updates into the second global version”. Figs 1-2}
send the adjusted global parameters for the global machine learning model to the plurality of client devices for implementation in the local machine learning models at the plurality of client devices. {Miao Fig 4-414/416 “merge second set of updates into third global version of statistical model… Transmit third global version to set of clients” i.e., [0036-37] “iteratively generate new global versions of statistical model… Once the global version is generated, the global version may be broadcast to the clients” such that [0026] “the local version of the statistical model 108 on the client may be adapted…aggregated training” as intuitively illustrated per Fig 2}
	However, Miao does not teach “determine weights for the modified parameter indicators based on a number of training samples corresponding to the particular client devices from the subset of client devices”.
	Geyer teaches: 
	determine weights for the modified parameter indicators based on a number of training samples corresponding to the particular client devices from the subset of client devices {Geyer [P.5] Alg.1 details client-side federated learning where weights are denoted w and are determined with respect to number of training samples corresponding to “B is the local mini-batch size” for ∇ gradient computation over a local mini-batch. Mini-batch gradient descent is a technique known to split training data into smaller batch sizes used to calculate model error and update coefficients. Further, the number of clients K are taken per epoch, and clients as devices are “mobile phones and other consumer devices” [P.6 ¶2], [P.2 ¶2]. Additionally, a global/central model is updated per [P.3-4 Sect.3]}; 
	Geyer is directed to distributed learning of local and central models thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use local mini-batch gradient descent and federated optimization of Geyer in combination with Miao for the motivation of maintaining differential privacy with minimal loss in model performance, see contributions (Geyer [P.2 ¶1]).

With respect to claim 8, the combination of Miao and Geyer teaches the system of claim 6, further comprising instructions that, when executed by the at least one processor, cause the system to, in response to receiving the modified parameter indicators from the subset of client devices, generate the adjusted global parameters for the global machine learning model by: 
determining that the subset of client devices includes a threshold number of client devices from among the plurality of client devices that have generated the modified parameter indicators; and in response to determining that the subset of client devices includes the threshold number of client devices, generating the adjusted global parameters for the global machine learning model. {Geyer [P.3 ¶6] “threshold for δ depends on the total amount of clients K” is determining clients with threshold. Further, [P.2 Sect2.2] “a privacy accountant keeps track of δ and stops training once a threshold is reached” which responsively results in the parameters based on latest values subject to said threshold} A skilled artisan would have found it obvious prior to the effective filing date to combine with Geyer’s threshold for the motivation of returning current model subject to budget constraint which considers privacy (Geyer [P.5 Alg.1]).

Claim 15 is rejected for the same rationale as claim 3.

Claims 7, 9-10, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miao, Geyer and Kim.
Claim 7 is rejected for the same rationale as claim 4.

With respect to claim 9, the combination of Miao and Geyer teaches the system of claim 6. Kim teaches further comprising instructions that, when executed by the at least one processor, cause the system to, in response to receiving the modified parameter indicators from the subset of client devices, generate the adjusted global parameters for the global machine learning model by: 
identifying a client device, from among the plurality of client devices, that has not sent a set of modified parameter indicators to the system in a threshold number of training iterations; and generating the adjusted global parameters for the global machine learning model utilizing a set of modified parameter indicators from the client device. {Kim [P.890 Sect4.3] details “iteratively updated” among local/client and global server which is repeated until convergence before “maximum iteration” wherein maximum is threshold for iteration. [P.891] Algorithm 1 describes the communication of model parameters optimized over the Federated ADMM}. One having ordinary skill in the art would have considered it obvious to utilize the max iteration of Kim to threshold the iterations of Miao [0036] in order to aggregate local updates without sharing intermediate results (Kim [P.890 Sect4.3]) and/or “iterative updating rules for optimization” (Kim [P.889 Sect.4]).

With respect to claim 10, the combination of Miao, Geyer and Kim teaches the system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to identify the client device from among the plurality of client devices by: 
identifying a parameter-update-iteration indicator for the client device indicating a number of training iterations since the client device has sent a set of modified parameter indicators; and determining that the parameter-update-iteration indicator for the client device satisfies the threshold number of training iterations. {Kim [P.891 Sect4.4] “iteration t” wherein t is iteration indicator and satisfying threshold is with respect to bounds or convergence criteria, e.g., [P.893 ¶1] “run the models until it converges before maximum iteration 100” as illustrated Figs 4c-4d}

With respect to claim 16, Miao teaches: 
A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor {Miao [0017-19] “computer-readable storage medium… executes the code… processor that executes a particular software”, [0086-87] describing computer system Fig 7}, cause a client device to: 
receive, at the client device from a server device, global parameters corresponding to a global machine learning model at the server device, wherein a local machine learning model at the client device represents a local version of the global machine learning model; {Miao Fig 2 illustrating client and server distributed updating for local/global model as [0025-26] “local versions of statistical model… global version of statistical model” [0068, 92]. Client devices [0022]. Parameters corresponding to the model are detailed at least [0038-42]}
utilize the local machine learning model, the global parameters, and client training data at the client device to generate locally modified parameters; {Miao [0075] “The client may produce the local version from the first global version by providing the user feedback as training data to the first global version and using the regularization parameter  to adjust the amount by which the local version is affected by the training data” wherein the versions are of the model with its parameters i.e., [0025] “local versions of statistical model 108 are produced on the clients to personalize statistical model”, [0038-42], Fig 2}
receive adjusted global parameters corresponding to the global machine learning model from the server device to implement in the local machine learning model at the client device. {Miao Fig 4-414/416 “merge second set of updates into third global version of statistical model… Transmit third global version to set of clients” i.e., [0036-37] “iteratively generate new global versions of statistical model… Once the global version is generated, the global version may be broadcast to the clients” such that [0026] “the local version of the statistical model 108 on the client may be adapted…aggregated training” as intuitively illustrated per Fig 2}
	Miao further discloses transmitting only a “portion” of versions, and merging subsequent updates “without” preceding updates [0072-73].
	However, Miao does not fairly disclose “without providing the client training data to the server” as is particularly understood in light of the application being context applicable to privacy.
	Kim teaches:
provide modified parameter indicators corresponding to the locally modified parameters to the server device and a number of training samples corresponding to the client device, without providing the client training data to the server device, for the server device to utilize the modified parameter indicators in adjusting the global parameters; and {Kim discloses ADMM with federated learning for privacy, [Abstract, Alg.1]. Element-wise computation is employed over patient/hospital data for privacy in a distributed learning framework, [P.891 Sect4.5 ¶1], [P.889 ¶1] Eq (2). Fig 1 illustrates bidirectional communication between server and client/hospital which sends only select parameters such as Ak(n),Hk(n). Local and global parameters/variables are modeled by optimization detailed per [P.890-91 Sect4.3] noting “Update the local factor matrices… Update the global factor matrices… adjust the gap between local and global factor matrices”. A number of training samples is with respect to size of the patient data [P.888 ¶3], [P.889 Sect4.1 ¶2]}
	Kim is directed to machine learning model optimization over local and global models thus being analogous. Both Kim and Miao describe modified ADMM techniques. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the Federated ADMM of Kim with the Asynchronous ADMM of Miao for the motivation of preserving privacy in a distributed learning environment (Kim [P.889 ¶3-5]).
	However, the combination of Miao and Kim does not expressly disclose “wherein the adjusted global parameters are based on weights determined for the modified parameter indicators using the number of training samples”
	Geyer teaches: 
	wherein the adjusted global parameters are based on weights determined for the modified parameter indicators using the number of training samples {Geyer [P.5] Alg.1 details federated learning where weights are denoted w and are determined with respect to number of training samples corresponding to “B is the local mini-batch size” for ∇ gradient computation over a local mini-batch. Mini-batch gradient descent is a technique known to split training data into smaller batch sizes used to calculate model error and update coefficients. Further, the number of clients K are taken per epoch, and clients as devices are “mobile phones and other consumer devices” [P.6 ¶2], [P.2 ¶2]. Finally, global/central model parameters are updated based on client-side weights per [P.3-4 Sect.3]}; 
	Geyer is directed to distributed learning of local and central models thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use local mini-batch gradient descent and federated optimization of Geyer in combination with Miao for the motivation of maintaining differential privacy with minimal loss in model performance, see contributions (Geyer [P.2 ¶1]).

With respect to claim 17, the combination of Miao, Kim and Geyer teaches the non-transitory computer readable storage medium of claim 16, further comprising instructions that, when executed by the at least one processor, cause the client device to provide the modified parameter indicators to the server device by: 
determining a first difference between a first locally modified parameter and a first global parameter and a second difference between a second locally modified parameter and a second global parameter; and generating a first parameter update differential representing the first difference and a second parameter update differential representing the second difference. {Miao Fig 2 illustrates versioning of global/local progressing to second third etc.; [0073] “merge the second set of updates into a third version of the statistical model” or [0053] “fourth global version”, [0036] “iteratively generate new global versions of statistical model 108 using the following, where K is the version number (e.g., version identifier) of the latest global version of statistical model 108 and Δj is an update”}

With respect to claim 20, the combination of Miao, Kim and Geyer teaches the non-transitory computer readable storage medium of claim 16, further comprising instructions that, when executed by the at least one processor, cause the client device to, in response to receiving the adjusted global parameters corresponding to the global machine learning model from the server device: 
identify additional client training data at the client device; and provide additional modified parameter indicators to the server device based on the additional client training data at the client device. {Miao [0059] “additional training data… corresponding user feedback 314 before the value is inputted as training data to personalized version” personalized version is the client/local Fig 2}

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miao and Geyer in view of
Afshar et al., “COPA: Constrained PARAFAC2 for Sparse & Large Datasets”, hereinafter Afshar.
With respect to claim 11, the combination of Miao and Geyer teach the system of claim 6, further comprising instructions that, when executed by the at least one processor, cause the system to, in response to receiving the modified parameter indicators from the subset of client devices, generate the adjusted global parameters for the global machine learning model by: 
sending a request for modified parameter indicators to a client device, from among the plurality of client devices, that has not sent a set of modified parameter indicators to the system in a threshold number of training iterations; and in response to determining that the client device has not responded to the request for modified parameter indicators within a threshold time, removing the client device from a group of client devices that the system uses for adjusting the global parameters. {Afshar discloses ADMM with hard and soft-thresholding to zero out values or enforce sparsity in element-wise thresholding process per [P.4-5 Sect3.3.2]. Fig 6 illustrates iteration time for different target ranks with the effect noted [P.4 Sect3.3.1] “adaptively handle time-varying gaps”}
	Afshar is directed to ADMM thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the technique of Afshar in combination for the motivation such that “element-wise thresholding operators, which can readily scale to large data” (Afshar [P.5 ¶1]) and/or which “enables our approach to achieve significant speedups (up to 36x) over baselines supporting only a specific constraint each, while achieving the same level of accuracy” (Afshar [P.2 ¶1]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miao and Geyer in view of
Samek et al., US20210065002A1 hereinafter Samek, as evidenced by priority document which has been attached as NPL, see PTO-892.
With respect to claim 12, the combination of Miao and Geyer teaches the system of claim 6, further comprising instructions that, when executed by the at least one processor, cause the system to 
	determine the weights for the modified parameter indicators based on a number of features corresponding to the particular client devices from the subset of client devices. {Samek Fig 6:34 Alg.2 details “compute a client-specific weight-update using local training data” is client-specific of client devices “Clients Ci(Di,Wi)” illustrated Fig 4a-4c between server/global and local clients/mobile phones. The full implementation is Fig 7 Alg.3}
	Samek is directed to local/global modeling with federated learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to determine client-specific weight updates as disclosed by Samek in combination for the motivation because “Each client uses its training data Di to further train the neural network” (Samek [0095-96], [0042-43]). Additionally, “It is beneficial to the convergence, if the error that is made by compressing the weight-updates is accumulated locally” (Samek [0092]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miao and Geyer in view of  
Zhao et al., “Federated Learning with Non-IID Data”, hereinafter Zhao.
With respect to claim 13, the combination of Miao and Geyer teaches the system of claim 6, further comprising instructions that, when executed by the at least one processor, cause the system to: 
	receive the modified parameter indicators from the subset of client devices by receiving parameter update differentials that each represent a difference between a locally modified parameter generated by a client device of the subset of client devices and a global parameter generated by a server device; and {Miao Fig 2 illustrates, for example, global version 2 receiving update from the subset of clients A and D. Updates are difference between local and global. [0069, 72] “updates to the first global version from a first subset of clients. Each update may include a difference between a local version of the statistical model on the corresponding client and the first global version… updates to one or both global versions from another subset of clients”}
generate the adjusted global parameters for the global machine learning model by: determining weighted averages for the parameter update differentials; and generating the adjusted global parameters based on the weighted averages for the parameter update differentials. {Miao [0049] “averaging the contribution of each update” e.g., [0070] “generate the second global version as an average of the first set of updates” where “weights associated with the first subset of clients to merge the first set of updates into the second global version, so that some updates contribute more to the second global version than other updates” suggests weighted average}
	However, Miao does not expressly disclose “weighted average”.
	Zhao teaches weighted average FedAvg for weight divergence of federated learning per Eq.1 at [P.3 Sect.3] Eq. 1. See also [P.5-6 Sect3.2.1], Figs 5-7. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the federated average of Zhao for the average of Miao because it “indicates that the accuracy of FedAvg may be affected by the exact data distribution… quantifies the difference of weights from two different training processes with the same weight initialization” (Zhao [P.3 Sect.3]).

With respect to claim 14, the combination of Miao, Geyer and Zhao teaches the system of claim 13, further comprising instructions that, when executed by the at least one processor, cause the system to: 
	receive, from a client device of the subset of client devices, a number of training samples from a client-training dataset corresponding to the client device; and determine a weight for a parameter update differential based on the number of training samples; and determine the weighted averages for the parameter update differentials based on the weight for the parameter update differential. {Zhao discloses a distribution of clients with corresponding samples for model training through federated learning, see [P.5 Prop3.1]. Weighted averages are determined per [P.3] Eq.1} The motivation for combination is the same as that of claim 13, applied equally.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miao, Kim and Geyer in view of Samek.
With respect to claim 18, the combination of Miao, Kim and Geyer teaches the non-transitory computer readable storage medium of claim 17, further comprising instructions that, when executed by the at least one processor, cause the client device to 
	provide a number of training iterations since the client device has sent a set of modified parameter indicators as basis for utilizing the modified parameter indicators in adjusting the global parameters {Samek [0065] Eq.5 “W’=SGD(W,D,θ) with θ being the set of all optimization-specific hyperparameters (such as the learning-rate or the number of iterations)” emphasis number of iterations as θ and where said equation is basis for global parametric model adjustment per Figs 6-7 Alg. 2-3 and communication between local client and global server is broadcast and uploaded/downloaded, illustrated per Figs 3-4}.
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify iteration count as per Samek to adjust global parameter for the motivation of “improved relationship between convergence speed on the one hand and data amount to be spent for the parameterization update transmission on the other hand” (Samek [0029], [0145]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miao, Kim and Geyer in view of
Wei et al., “An Inner-Loop Free Solution to Inverse Problems using Deep Neural Networks”, hereinafter Wei.
With respect to claim 19, the combination of Miao, Kim and Geyer teaches the non-transitory computer readable storage medium of claim 16, further comprising instructions that, when executed by the at least one processor, cause the client device to utilize the local machine learning model, the global parameters, and the client training data at the client device to generate the locally modified parameters by: 
applying the global parameters in the local machine learning model to a set of client training data from the client training data at the client device to generate a predicted feature; and based on a comparison of the predicted feature and a ground-truth feature from the client training data that corresponds to the predicted feature, modifying the global parameters to generate the locally modified parameters. {Wei discloses ADMM as inference with feature-matching loss [P.5 Sect3.3] where x is identified as ground-truth per [P.6 Sect4.1] for synthetic simulation, adversarial training}
	Wei is directed to ADMM thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the technique of Wei with Miao, Kim and Geyer for the motivation of providing implicit regularization on ground-truth (Wei [Abstract], [Sect.1 Last¶]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lin et al., “Deep Gradient Compression: Reducing the Communication Bandwidth for Distributed Training” arXiv 1712.01887v2 discloses masked sparsity element-wise
Stich, Sebastian “Local SGD Converges Fast and Communicates Little” arXiv: 1805.09767v1 Alg.1 details Local-SGD in a global/local optimization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124